Title: From Thomas Jefferson to Thomas Mann Randolph, 4 June 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to T M Randolph.
            WashingtonSaturday morng. June 4. 1803.
          
          I wrote you two letters yesterday by the direct post. in the evening I recieved the two now inclosed, and altho’ I do not know that sending them by Richmond they can get to you sooner than if sent by our next post of Wednesday, yet I take that chance, to lessen the anxiety of yesterday’s accounts. affectionate salutations
        